         Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
BISNOW LLC,                                                                    Case No. 20-cv-3441 (PAE) (SLC)

                                        Plaintiff,

                    – against –

THOMAS LOPEZ-PIERRE,

                                        Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                  DECLARATION OF CHRIS BUSHNELL

          I, CHRIS BUSHNELL, hereby declare under penalty of perjury as follows:

          1.        I am the Director of the Northeast for Plaintiff Bisnow LLC (“Bisnow”). As such,

I have personal knowledge of the matters stated herein.

          2.        I submit this Declaration in order to provide the Court with evidence about specific

economic losses that Bisnow suffered as a result of the actions of Defendant Thomas Lopez-Pierre

(“Defendant” or “Lopez-Pierre”). Tyler Fisher is separately submitting a declaration detailing the

damages inflicted upon Bisnow’s brand as a result of Defendant’s misconduct.

          3.        In the Fall of 2019, Lopez-Pierre began a campaign to, as he described it, “kill

Bisnow’s brand” by sending emails to our employees and sponsors falsely accusing Bisnow of being

a “racist” and “sexist” company, and threatening to tarnish our business associates’ brands if they

continued to do business with us, while making thinly veiled threats of violence by, for example,

threatening to send gang members to the homes of people who did not end their business relationship

with us.
      Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 2 of 7




       4.      In addition to the general damage Lopez-Pierre is causing to Bisnow’s brand, we also

suffered the specific economic losses I detail below. Because Bisnow’s costs are fixed, this lost

revenue would all be profit except for a standard 10% commission.

Avison Young

       5.      Prior to 2020, Avison Young advertised with Bisnow every year since 2013. On

October 29, 2019, I had a telephonic discussion with Gail Donovan, Senior Director of Marketing,

Tri-State, for Avison Young. A true and accurate copy of an internal Bisnow record of this call is

annexed hereto as Exhibit A. During this discussion, Ms. Donovan committed Avison Young to

sponsoring the following 10 Bisnow events:

                      i.      NYC Future of Construction & Development,

                      ii.     NYC Legislative Forecast: Rent Stabilization & Climate Mobilization

                              Act,

                      iii.    NYC workplace (full-day),

                      iv.     NYC Industrial & Logistics (full-day) – Long Island and New Jersey

                              office wanted to sponsor,

                      v.      WC/FF SOM,

                      vi.     NYC Affordable Housing,

                      vii.    NYC National Finance (full-day),

                      viii.   NYC Life Sciences,

                      ix.     NYC state of the market (full-day), and

                      x.      2021 Forecast.




                                                2
       Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 3 of 7




       6.      Based on our pricing in effect for 2020, Bisnow stood to receive $55,920 in revenue

from Avison Young for these events.1

       7.      On November 4, 2019, I sent Ms. Donovan an email confirming her commitment to

the above events. (Exhibit B hereto is a true and accurate copy of my November 4, 2019 email to

Ms. Donovan).

       8.      However, after Lopez-Pierre targeted Avison Young as a Bisnow sponsor, it pulled

out of its entire 2020 slate of events and ceased doing business with us. (See, e.g., Exhibit C hereto,

a true and accurate copy of Ms. Donovan’s November 13, 2019 email cancelling Avison Young’s

$4,800 panelist sponsorship of an event scheduled for December 4, 2019, following receipt of an

email from Lopez-Pierre dated November 12, 2019). As the Court can see, Ms. Donovan

specifically stated that the reason for the cancellation was the threat of a confrontation with Lopez-

Pierre that could tarnish Avison Young’s own brand.

       9.      Thereafter, on November 21, 2019, I had a telephonic conference with Ms. Donovan

and others. (See Exhibit D hereto, a true and accurate copy of an internal Bisnow record confirming

this call. I made this record in the ordinary course of my duties at Bisnow contemporaneously with

the call and it was part of my duties to be accurate in making this record). During the telephone

conference reflected in this call, Ms. Donovan told me that in light of the threat posed by Lopez-

Pierre, Avison Young was pulling out of its entire commitment for 2020, that I identified above in

Paragraph 5, thereby resulting in a loss of $57,440 in revenue for 2020.




       1
              I previously submitted a declaration to the Court stating this anticipated revenue to
be $57,440. That figure was incorrect, and the lesser figure of $55,920 is correct.

                                                  3
       Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 4 of 7




       10.     Notably, the December 4, 2019 event that Ms. Donovan cancelled in her November

13, 2019 email (see Exhibit C hereto) was Avison Young’s last Bisnow event for 2019. In an effort

to preserve our relationship, Bisnow reallocated the $4,800 fee for the December 4, 2019 event to

provide Avison Young with digital ads, which we would otherwise have sold for $16,500, resulting

in a revenue loss of $21,300, i.e., the $4,800 panelist fee plus the $16,500 in lost revenue for digital

ads that Bisnow otherwise would have sold. (See Exhibit E hereto, a true and accurate copy of the

contract reallocating this revenue into digital ads). As the Court can see, I confirmed the lost revenue

on the first and last pages of the new contract. (See Exhibit E hereto at pp. 1 and 6). I had to make

this notation because otherwise the contract never would have been acceptable to Bisnow’s senior

management.

       11.     Moreover, Bisnow anticipated receiving income from Avison Young on a going

forward basis. Indeed, even using the revenue we lost for 2020 as a baseline, with no adjustments

made for growth in sales, Bisnow will have lost $355,520 in revenue from Avison Young through

the end of 2025. (A spreadsheet showing these projections for Avison Young and two other Bisnow

sponsors discussed infra, is annexed hereto as Exhibit F). For the Court’s convenience, I have

broken out the anticipated revenue by year in the event that the Court deems it appropriate to award

Bisnow damages for some or all of these 5-years worth of projected revenue.




                                                   4
       Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 5 of 7




Emerald Creek

       12.     On February 27, 2020, Emerald Creek committed to spending $30,300 on a Bisnow

campaign package for 2020. (A true and accurate copy of this contract is annexed hereto as Exhibit

G).

       13.     In April 2020, Lopez-Pierre sent an email blast claiming Mark Behiri, Managing

Partner and Co-Founder of Emerald Creek Capital, was a racist for agreeing to participate in a

Bisnow webinar.

       14.     After Lopez-Pierre sent this email, Mr. Behiri requested a full refund of the $30,300

package it had agreed to, resulting in a $30,300 loss to Bisnow for 2020.

       15.     There can be no doubt that Emerald Creek ceased doing business with Bisnow as a

result of Lopez-Pierre’s conduct. In this regard, Exhibit H hereto is a true and accurate copy of an

email dated October 28, 2020 that I received from Rebecca Jurbala, Head of Marketing for Emerald

Creek, in which Ms. Jurbala writes that “[w]e stopped doing business with Bisnow because we

received emails from Thomas Lopez Pierre accusing Bisnow of inappropriate conduct.”

       16.     Moreover, in addition to the $30,300 loss for 2020, Bisnow anticipated receiving

income from Emerald Creek on a going forward basis. Indeed, even using the revenue we lost for

2020 as a baseline, with no adjustments made for growth in sales, Bisnow lost $181,800 in revenue

from Emerald Creek through the end of 2025. (See Exhibit F hereto, the spreadsheet showing these

projections). For the Court’s convenience, I have broken out the anticipated revenue by year in the

event that the Court deems it appropriate to award Bisnow damages for some or all of these 5-years

worth of projected revenue.




                                                 5
        Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 6 of 7




Ariel Property Advisors

        17.    Michael A. Tortorici, one of the founding members of Ariel Property Advisors

(“Ariel”), was one of Lopez-Pierre’s early targets. As a result, Ariel decided not to participate in

any 2020 Bisnow events. (See Exhibit I hereto, a true and accurate copy of an email chain between,

inter alia, Ivan Petrovic from Ariel and me in which Mr. Petrovic confirms on page 7 of the Exhibit

that Ariel had decided not to commit for 2020). An average of Ariel spending with Bisnow from

2013 through the end of 2019 total $22,707.14. (See Exhibit F). It is reasonable to conclude that

Bisnow would have received $22,07.14 in revenue from Ariel for 2020 if it were not for

Defendant’s actionable conduct, i.e., the average revenue for the prior seven years. (In my earlier

declaration filed in this Court (see Doc. No. 16), I had concluded that Bisnow’s lost revenue from

Ariel for 2020 was based on consistent annual payments between $20,000 to $25,000. However,

this calculation above which is based on averages of revenue over a 7-year period is the correct

one).

        18.    As a result, Bisnow lost $22,707.14 for 2020. Moreover, in addition to the loss for

2020, Bisnow anticipated receiving income from Ariel on a going forward basis. Indeed, even using

the revenue we lost for 2020 as a baseline, with no adjustments made for growth in sales, Bisnow lost

$136,242.84 in revenue from Ariel through the end of 2025. (See Exhibit F hereto, the spreadsheet

showing these projections). For the Court’s convenience, I have broken out the anticipated revenue

by year in the event that the Court deems it appropriate to award Bisnow damages for some or all

of these 5-years’ worth of projected revenue.

Additional Damages

        19.    We have also identified an annual loss in contracts caused by Defendant’s actions

for customers within the New York area who have received the emails, which total $236,180. For
                                             6
      Case 1:20-cv-03441-PAE-SLC Document 33 Filed 10/29/20 Page 7 of 7



the same reasons articulated in Mr. Fisher’s accompanying Declaration about the threats posed by

Lopez-Pierre, I am not going to identify these customers further.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed this 29th day of October, 2020, in New York, New York.




                                                            CHRIS BUSHNELL




                                                7
